— In an action, inter alia, to "set aside” part of a separation agreement, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, dated June 21, 1978, as, upon granting her motion for reargument adhered to its original determination to dismiss her complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements. We agree with Special Term that the issues sought to be litigated in the instant action were actually litigated and conclusively adjudicated against the plaintiff in the prior action (see Matthews v Schpsheim, 42 AD2d 217, affd 35 NY2d 686, mot for rearg den 36 NY2d 713). Accordingly, the present action is barred by the doctrine of res judicata (see Matter of Reilly v Reid, 45 NY2d 24, 27-30; Matter of Gowan v Tully, 45 NY2d 32, 36). Rabin, J. P., Gulotta, Martuscello and Mangano, JJ., concur.